    Case 18-12009-KHK         Doc 55   Filed 02/27/19 Entered 02/27/19 14:41:27          Desc Main
                                       Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT

                                               FOR THE

                                 EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

          In the Matter of:
                                                      Chapter 13
          PATRICK E MCCANN
                                                      Case No. 18-12009-KHK

                                Debtor

                  OBJECTION TO CONFIRMATION OF MODIFIED PLAN,
              NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN
                                       AND
                 NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

          Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
          your Chapter 13 Modified Plan filed January 24, 2019. The cause for this objection is
          as follows:
           Violation of 11 U.S.C. §1325(a)(6) - Feasibility - This 100% Plan is
           underfunded as follows:
PERFORMANCE:   Amount of Plan Payment                                    5,184.00                  1,250.00
               Number of Months                                         Pd to Date                        5
                                                                          5,184.00                 6,250.00
               Total Receipts                                         1,283.00x50                 75,584.00
               Disbursements Required:
               Attorney                                                  3,823.00
               Taxes-Other Priority                                           0.00
               Secured                                                  67,803.39
               Unsecured                                                 9,618.41
               Other                                                          0.00
               Trustee                                                   8,124.48                      10%
               Total Disbursement                                                                 89,369.28

                 Your rights may be affected. You should read these papers carefully and
          discuss them with your attorney, if you have one in this bankruptcy case. (If you
          do not have an attorney, you may wish to consult one.)
Case 18-12009-KHK       Doc 55   Filed 02/27/19 Entered 02/27/19 14:41:27               Desc Main
                                Document      Page 2 of 3
     Notice of Objection To Confirmation
     Patrick E Mccann, Case # 18-12009-KHK

            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on March 14, 2019 at 9:30 a.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314. If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _February 27, 2019______                        __/s/Thomas P. Gorman ________
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421
Case 18-12009-KHK        Doc 55  Filed 02/27/19 Entered 02/27/19 14:41:27           Desc Main
                                Document      Page 3 of 3
     Notice of Objection To Confirmation
     Patrick E Mccann, Case # 18-12009-KHK

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have this 27th day of February, 2019, served via ECF to
     authorized users or mailed a true copy of the foregoing Objection to Confirmation,
     Notice of Objection and Notice of Hearing to the following parties.

     Patrick E Mccann                            Tommy Andrews, Jr., Esq.
     Chapter 13 Debtor                           Attorney for Debtor
     2226 Gunsmith Sq                            122 N. Alfred St.
     Reston, VA 20191                            Alexandria, VA 22314


                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
